Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
An injunction ought not to be granted in aid of an action of trespass, unless it appear that the injury will be irreparable, and cannot be compensated in damages.
*120In this ease, how the cutting of a ditch through the plaintiff’s land would be such an injury I cannot imagine. It is not sufficient that the affidavit alleges that the injury would be irreparable—it must be shown to the Court how and why it would be so, otherwise the extraordinary remedy of injunction will not be allowed, especially where no action has ever determined the plaintiff's rights.
The injunction in this case ought not to have been granted, and the order dissolving it is affirmed.